57 So.3d 262 (2011)
Robert R. CLINTON, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-1080.
District Court of Appeal of Florida, Fifth District.
March 25, 2011.
*263 James S. Purdy, Public Defender, and Peter A. Ames, Sr., Assistant Public Defender, Daytona Beach, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Douglas T. Squire, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Defendant appeals his sentences for ten counts of possession of material depicting sexual performance by a child,[1] one count of lewd and lascivious molestation of a child under twelve years of age,[2] and forty counts of promoting sexual performance by a child.[3] The trial court orally announced at sentencing its finding that Defendant is a sexual predator. We affirm the sentences and conclude that only two aspects of the sentences merit any discussion. First, we note that as to the forty counts of promoting sexual performance by a child, the fifteen-year sentences imposed for each count are concurrent to one another. Second, as to the oral finding that Defendant is a sexual predator, we remand this case to the trial court to make the necessary written findings in accordance with section 775.21(5)(a)1., Florida Statutes (2007).
AFFIRMED; REMANDED.
GRIFFIN, SAWAYA and PALMER, JJ., concur.
NOTES
[1]  § 827.071(5), Fla. Stat. (2007).
[2]  § 800.04(5)(b), Fla. Stat. (2007).
[3]  § 827.071(3), Fla. Stat. (2007).